Citation Nr: 1516768	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  10-42 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to a disability rating in excess of 20 percent for myositis, claimed as a lower back condition.

3.  Entitlement to a compensable disability rating for costochondritis.  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active military duty from February 2003 to January 2004.  He also had active duty for training purposes (ACDUTRA) or inactive duty training purposes (INACDUTRA) while a member of the Army National Guard for the Commonwealth of Puerto Rico. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board has reviewed the physical and Veterans Benefits Management System (VBMS) and Virtual VA claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Cervical Disability.

The record lacks sufficient information to decide the Veteran's appeal for service connection for a cervical disability.  VA treatment records indicate that the Veteran has a cervical disability, and the Veteran is competent to report, and his reports are credible and entitled to probative weight, an in-service neck injury.  The Board does not have the medical expertise to provide a medical opinion regarding the nature and etiology of any cervical disability, and the Veteran has not been provided a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  

B.  Increased Ratings.

It is unclear which of or to what extent the Veteran's symptoms and functional impairments are attributable to each service-connected disability.  The Veteran is service-connected for lumbar myositis and costochondritis, both of which appear to be disabilities primarily affecting the muscles and cartilage, not the joints.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 357, 1244 (31st ed. 2007) (defining "myositis" as "inflammation of a voluntary muscle" and "costochondritis" as "inflammation of cartilage" or "Tietze's syndrome"); id. 1873 (defining "Tietze's syndrome" as "idiopathic painful nonsuppurative swellings of one or more costal cartilages, especially of the second rib").  Further, the record contains argument and additional evidence submitted on the Veteran's behalf suggesting that the Veteran's service-connected disabilities have worsened since the last VA examination in December 2013.  Further medical evidence is warranted in this regard.

Accordingly, the case is REMANDED for the following action:

1. Make efforts to verify the Veteran's periods of ACDUTRA and INACDUTRA.

2. Make efforts to obtain any outstanding records, including from VA, Dr. Gutierrez, Drs. Garcia or Quinones, Centro Quiropractico de Aguada, and any other private treatment providers reported by the Veteran, dated since July 2008, as well as any records of medical treatment during any periods of ACDUTRA or INACDUTRA.  See December 2013 VA Examination (reporting treatment by unnamed private physician);   

3. Then, after any outstanding records have been received, schedule the Veteran for an examination by an appropriate examiner regarding the nature and etiology of any cervical disability and the current severity of his service-connected myositis and costochondritis.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims file, perform any indicated tests, and describe any disability and functional impairment in detail.   

Regarding any cervical disability, the examiner must provide an opinion, based on the record, regarding:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that any cervical disability was incurred during the Veteran's period of active service; is etiologically related to an in-service injury, event, or disease; or was manifest to a compensable degree within one year after the Veteran's discharge from active service; or was incurred or first manifested during a qualifying period of ACDUTRA or INACDUTRA.

(b) whether it is at least as likely as not (a 50 percent or greater probability) that any cervical disability is proximately due to or, in the alternative, chronically worsened beyond its natural progression by service-connected disability.   

Please provide the basis for any diagnosis and a complete medical rationale for any opinion.  If any medical literature is used, please provide a citation.

Regarding the Veteran's myositis and costochondritis, the examiner should indicate, if possible, which of the Veteran's symptoms and functional impairments or limitations are attributable to each service-connected disability.  

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  

If the examiner finds that an opinion cannot be rendered regarding the nature and etiology of any cervical disability or the attribution of symptoms without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

4. Then, after undertaking any other indicated development, readjudicate the Veteran's claims.  Regarding the Veteran's claims for increased ratings, the AOJ should specifically consider whether the Veteran is entitled to an extraschedular rating based on the symptoms and functional limitations attributed to his service-connected disabilities.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




